DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 has the exact same language as claim 15 and is different from the original claim language of claim 14 in claims submitted on 7/31/2020.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosby et al (US 20070142696). 
Regarding claim 1, Crosby discloses managing multiple power sources 3, 13 for an implantable blood pump (Fig. 3), comprising: operating the implantable blood pump 5 
Concerning claim 2, Crosby discloses subsequently switching the implantable blood pump to operate with only TETS power if a set speed of the implantable blood 
With respect to claim 3, Crosby discloses subsequently switching the implantable blood pump to operate with only TETS power if a minimum speed of the implantable blood pump is able to be maintained by TETS power alone and an internal battery capacity is less than a predetermined reserve threshold (Section 0028, The controller also includes a commutator circuit and sequentially energizes the stators to produce the rotational torque drive force on the impeller in accordance with a speed signal derived by the controller. The controller also is electrically connected to the rechargeable battery. The controller uses the rechargeable battery as a means for storing an electrical charge so that if the percutaneous lead is disconnected the pump may continue to operate).
Regarding claim 4, Crosby discloses subsequently switching the implantable blood pump to operate with only TETS power if operating the implantable blood pump with only TETS power if power from the internal battery is unavailable (section 0037, The external power supply maybe a main power connection which is rectified to provide the required power for the active implantable medical device).

With respect to claim 6, Crosby discloses subsequently switching the implantable blood pump to operate the implantable blood pump only with power from the internal battery if a battery learning cycle is required and all the prerequisites for the battery learning cycle are met (section 0028, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the connection to external power is disconnected the pump may continue to operate).
Regarding claim 7, Crosby discloses operating the implantable blood pump with both power from an internal battery 3, and transcutaneous energy transfer system, (TETS) power simultaneously (sections 0028, 0037-0038, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the percutaneous lead is disconnected the pump may continue to operate. The rechargeable battery is charged when the percutaneous lead or TETS is connected to an external power source. The external power supply maybe a mains power connection which is rectified to provide the required power for the active implantable medical device and it may also be rechargeable or long life batteries. Alternatively, the percutaneous lead may be replaced with the transcutaneous energy transfer system, herein referred to as TETS), the internal battery being disposed within an implantable controller and in communication with the implantable blood pump, and the TETS power 13, 21, 23 in 
Concerning claim 8, Crosby discloses subsequently switching the implantable blood pump to operate with only TETS power if operating the implantable blood pump with only TETS power if power from the internal battery is unavailable (section 0037, The external power supply maybe a main power connection which is rectified to provide the required power for the active implantable medical device).
With respect to claim 9, Crosby discloses subsequently switching the implantable blood pump to operate only with power from the internal battery 3 if TETS power is unavailable (section 0028, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the connection to external power is disconnected the pump may continue to operate).
Regarding claim 10, Crosby discloses subsequently switching the implantable blood pump to operate only with power from the internal battery if a battery learning cycle is required and all the prerequisites for the battery learning cycle are met (section 0028, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the connection to external power is disconnected the pump may continue to operate).
Concerning claim 11, Crosby discloses processing circuitry configured to:
operate the implantable blood pump with both power from an internal battery and transcutaneous energy transfer system, (TETS) power simultaneously (sections 0028, 0037-0038, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the percutaneous lead is disconnected the pump may 
With respect to claim 12, Crosby discloses subsequently switching the implantable blood pump to operate with only TETS power if a set speed of the implantable blood pump is able to be maintained by TETS power alone and an internal battery capacity is greater than a predetermined reserve threshold (Section 0028, The controller also includes a commutator circuit and sequentially energizes the stators to produce the rotational torque drive force on the impeller in accordance with a speed signal derived by the controller. The controller also is electrically connected to the rechargeable battery. The controller uses the rechargeable battery as a means for storing an electrical charge so that if the percutaneous lead is disconnected the pump may continue to operate).

Concerning claim 14, Crosby discloses subsequently switching the implantable blood pump to operate with only TETS power if operate the implantable blood pump with only TETS power if power from the internal battery is unavailable (section 0037, The external power supply maybe a main power connection which is rectified to provide the required power for the active implantable medical device).
With respect to claim 15, Crosby discloses subsequently switching the implantable blood pump to operate only with power from the internal battery 3 if TETS power is unavailable (section 0028, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the connection to external power is disconnected the pump may continue to operate).
Regarding claim 16, Crosby discloses subsequently switching the implantable blood pump to operate with only with power from the internal battery if a battery learning cycle is required and all the prerequisites for the battery learning cycle are met (section 
Concerning claim 17, Crosby discloses operate the implantable blood pump with both power from an internal battery and transcutaneous energy transfer system, (TETS) power simultaneously (sections 0028, 0037-0038, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the percutaneous lead is disconnected the pump may continue to operate. The rechargeable battery is charged when the percutaneous lead or TETS is connected to an external power source. The external power supply maybe a mains power connection which is rectified to provide the required power for the active implantable medical device and it may also be rechargeable or long life batteries. Alternatively, the percutaneous lead may be replaced with the transcutaneous energy transfer system, herein referred to as TETS), the internal battery 3 being disposed within an implantable controller and in communication with the implantable blood pump (Fig. 2, section 0028, The controller uses the rechargeable battery as a means for storing an electrical charge so that if the connection to external power is disconnected the pump may continue to operate), and the TETS in communication with the implantable blood pump (section 0037, The external power supply maybe a main power connection which is rectified to provide the required power for the active implantable medical device), if during operation of the implantable blood pump: a minimum speed of the implantable blood pump is unable to be maintained by TETS power alone and an internal battery capacity is less than a predetermined reserve threshold (Section 0028, The controller also includes a 
With respect to claim 18, Crosby discloses subsequently switching the implantable blood pump to operate with only TETS power if power from the internal battery is unavailable (section 0037, The external power supply maybe a main power connection which is rectified to provide the required power for the active implantable medical device).
Regarding claim 19, Crosby discloses subsequently switch the implantable blood pump only with power from the internal battery 3 if TETS power is unavailable (section 0028, the controller uses the rechargeable battery as a means for storing an electrical charge so that if the connection to external power is disconnected the pump may continue to operate).
.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. Examiner finds that operating the implantable blood pump 5 with both power from an internal battery 3 and  Transcutaneous energy transfer system (TETS) power simultaneously. Sections 0028, 0037-0038 state The controller uses the rechargeable battery as a means for storing an electrical charge so that if the percutaneous lead is disconnected, from external power source, the pump may continue to operate. The external power supply maybe a main power connection which is rectified to provide the required power for the active implantable medical device and it may also be recharging for implantable batteries. Alternatively, the percutaneous lead may be replaced with the transcutaneous energy transfer system, herein referred to as TETS. The rechargeable battery is charged when the percutaneous lead or TETS is connected to an external power source).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792